Citation Nr: 0416449	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

K. L. 




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  He died in December 1998.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2002, a Travel Board hearing was 
held before the undersigned.  In June 2003, the case was 
remanded to the AOJ.  


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
October 1945.

2.  In an October 1945 rating decision, service connection 
for psychoneurosis, anxiety reaction, and for frozen feet 
were granted.  

3.  On May 25, 1993, a claim of service connection for 
hypertension/heart disability and for an increased rating for 
service-connected anxiety disorder was received.  

4.  Effective May 25, 1993, the veteran's combined disability 
rating for anxiety reaction and frozen feet was 60 percent.  

5.  The veteran died in December 1998.

6.  Service connection for coronary artery disease with 
hypertension, rated as 100 percent disabling, effective May 
25, 1993, was awarded on an accrued basis in an April 1999 
rating decision.



CONCLUSION OF LAW

The criteria for enhanced DIC, pursuant to 38 U.S.C.A. § 
1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5110 (West 2002); 38 C.F.R. §§ 3.5(e), 3.400, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via June 2003 and January 2004 
letters.  The claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish her claim and she was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim and notice of how her claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the claimant would be 
nullified by a strict reading of Pelegrini, and essentially 
place the claimant at the end of the line of cases waiting to 
be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the claimant in this case.  
In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing.  A Travel Board 
hearing was held.  She was provided with notice of the 
appropriate law and regulations.  She was provided notice of 
what evidence she needed and notice of what evidence VA would 
secure on her behalf.  She was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004)  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  Thus, she has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim and notice of how her claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The evidence satisfies 38 C.F.R. § 3.326.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issue on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 





Background

The veteran had active service from March 1943 to October 
1945.  

The veteran's original claim for compensation made no 
reference to a cardiovascular disorder.  

In an October 1945 rating decision, service connection for 
psychoneurosis, anxiety reaction, was granted and assigned a 
50 percent rating.  Service connection for frozen feet was 
granted and assigned a 10 percent rating.  

In November 1946, the veteran was afforded a VA examination.  
His blood pressure was 170/110.  He was diagnosed as having 
mild hypertension.  No other cardiovascular abnormality was 
diagnosed.

In a May 1947 rating decision, the disability rating for 
psychoneurosis, anxiety reaction, was reduced to 30 percent, 
and, for frozen feet, was reduced to non-compensable.  
Service connection was denied for hypertension.  Thereafter, 
private medical evidence was received with regard to foot 
disability.  In a September 1947 rating decision, the 10 
percent rating for frozen feet was restored.  

In December 1949, the veteran was afforded a VA examination.  
Blood pressure was 144/82.  The cardiovascular system was 
noted to be normal.  In a December 1951 VA examination 
report, the veteran's blood pressure was noted to be 150/82.  

In a January 1950 rating decision, the disability rating for 
anxiety reaction was reduced to 10 percent.  The 10 percent 
rating for frozen feet was confirmed and continued.  

In July 1981, the veteran was afforded a VA psychiatric 
examination.  In a July 1981 rating decision, the veteran's 
disability rating for anxiety reaction was increased to 30 
percent.  The combined evaluation was 40 percent.  

Thereafter, there are no medical records or other evidence of 
record until the 1990's.  

On May 25, 1993, the veteran's claim of service connection 
for a heart disability/hypertension was received.  He stated 
that he was receiving treatment from S. Z., M.D.  

Thereafter, records from Dr. S. Z. were received.  In a June 
1993 letter, Dr. S. Z. stated that the veteran had been under 
his care since April 1984 for hypertension with a severe 
labile component.  Dr. S. Z. indicated that on a recent 
examination, the veteran was found to have an abnormal 
electrocardiogram (EKG) and a cardiac catherization revealed 
diffuse coronary artery disease.  That record was attached.  
Dr. S. Z. opined that the veteran's heart condition was 
related to his psychiatric disorder which was related to 
service.  Dr. S. Z. also included laboratory records dated in 
1984.

In October 1993, the veteran was afforded VA examinations 
which included heart and psychiatric evaluations.  The heart 
evaluation revealed that the veteran had hypertension.  His 
blood pressure reading for sitting and recumbent positions 
were 176/120.  His EKG revealed sinus rhythm with first 
degree atrioventricular (AV) block, left axis deviation and 
complete left bundle block.  The psychiatric examiner 
indicated that the veteran had a heart condition, coronary 
artery insufficiency, angina pectoris, and hypertension.  The 
examiner opined that the veteran's nervous disorder was a 
contributing factor in his hypertensive and cardiovascular 
disorder.  

In a February 1994 rating decision, service connection for 
coronary artery disease with hypertension was denied.  The 
veteran appealed the determination and submitted medical 
treatise evidence.  

In a March 1994 letter, Dr. S. Z again reinforced his prior 
opinion that the veteran's heart disorder was due to 
psychiatric disability.  

In May 1997, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that the veteran had had 
hypertension since service and it was the examiner's opinion 
that the veteran's anxiety disorder contributed to the 
instability of the hypertension.  

In a July 1997 rating decision, an increased rating of 50 
percent for anxiety disorder was granted.  The combined 
service-connected disability rating for anxiety disorder and 
frozen feet was 60 percent.  

In December 1997, the veteran was afforded a VA 
cardiovascular examination which confirmed that he had 
hypertension and coronary artery disease.  The examiner 
reviewed the veteran's record.  In view of the blood pressure 
readings, the examiner noted that they suggested that the 
veteran was borderline hypertensive when the readings were 
taken.  The examiner stated that stress can elevate systolic 
pressure, but whether his anxiety disorder and 
hypertension/heart condition were etiologically related "I 
say for certain."  The examiner further noted that the 
pathogenesis of essential hypertension was multifactoral.  

In November 1998, a VA medical opinion was obtained.  The 
examiner stated that the veteran's anxiety disorder 
contributed to the etiology of his hypertension and his 
anxiety also played a minor role in the development of 
coronary artery disease.  

The veteran died in December 1998.  

In March 1999, the appellant's claim for VA benefits was 
received.  

In an April 1999 rating decision, service connection for 
coronary artery disease was granted on an accrued basis with 
an evaluation of 100 percent effective May 25, 1993.  In 
addition, entitlement to special monthly compensation was 
granted for the period of May 25, 1993 to December 1, 1998.  
Service connection for the cause of death was granted.  

The appellant thereafter applied for enhanced DIC benefits, 
but her claim was denied.  She appealed.  She states that the 
veteran was granted a 100 percent rating for his heart 
disabilities effective May 1993.  She contends that he 
hypothetically was entitled to that 100 percent rating before 
his claim was filed in May 1993.  She asserts that Dr. S. 
Z.'s records show that the veteran had cardiovascular 
impairment back to the 1980's.  In support of her claim, she 
submitted duplicate copies of Dr. S. Z.'s records as well as 
duplicate copies of service medical records and VA 
examination reports.  

In addition, she submitted an August 1998 statement of P. B., 
M.D., who stated that the veteran was being treated for 
coronary artery disease, angina, hypertension, and cardiac 
arrhythmias, and that his hypertension was being controlled 
with medication.  

In September 2002, a Travel Board hearing was held.  The 
appellant's son testified.  The son stated that the veteran's 
heart disability was totally disabling before the May 1993 
effective date for the 100 percent rating.  He indicated that 
his family wanted a cardiologist to look at the record and 
provide a hypothetical statement as to when the veteran 
became 100 percent disabled due to his heart disability.  The 
son also referred to prior private hospitalization reports 
which were not of record, but which he would obtain, if 
possible.  In addition, the son asserted that current VA 
directives to include VAOPGCPREC 9-2000 regarding 
hypothetical entitlement violated Hix v. Gober, 225 F.3d 1377 
(Fed. Cir. 2000).  

Thereafter, the private hospitalization reports were 
received.  

Medical records from Robert Wood Johnson University Hospital 
were dated in May 1993 and December 1998.  The May 1993 
records showed treatment for coronary artery disease.  The 
December 1998 records were the veteran's terminal hospital 
records.  Also received were April 1993 records from St. 
Peter's Medical Center which showed that the veteran 
underwent a stress spect myocardial perfusion scan which 
revealed left bundle branch block.  


Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  

Increased DIC may be paid to a surviving spouse if the 
veteran at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 
2002); 38 C.F.R. § 3.5(e) (2003).  The appellant is the 
veteran's surviving spouse.  

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1106 (2003).  

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  38 U.S.C.A. § 
1318(b) provides that a "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (the Court) found that a surviving spouse can attempt 
to demonstrate that the veteran hypothetically would have 
been entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (the Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

Following the issuance of the Federal Circuit opinion in Hix, 
the Board sought a VA General Counsel opinion specifically 
with respect to the evidence to be considered in 
determinations of hypothetical entitlement for purposes of 38 
U.S.C.A. § 1311(a)(2).  See VAOPGCPREC 9-2000.  In December 
2000, VA General Counsel issued a precedential opinion which 
found that the Federal Circuit's language in the Hix opinion 
regarding consideration of new evidence presented by the 
surviving spouse was obiter dictum (words of an opinion 
entirely unnecessary for the decision of the case) and not 
binding precedent as to claims for DIC under 38 U.S.C.A. § 
1311(a)(2) because the specific holding of the Federal 
Circuit was to affirm the Court's earlier decision in Hix 
authorizing consideration of entitlement to additional DIC 
benefits on a "hypothetical" theory.  The Federal Circuit's 
statement, at the very end of its opinion, mentioning 
consideration of any new evidence submitted, conflicted with 
earlier holdings by the Courts' decisions indicating that 
hypothetical entitlement exists when the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death" show that the veteran was entitled to a total 
disability rating for the specified period prior to death.  
See Green v. Brown, 10 Vet. App. 111, 118 (1997); Cole v. 
West, 13 Vet. App. 268, 274 (1999).  This VA General Counsel 
opinion specifically concluded that the Federal Circuit's 
decision in Hix did not require VA to accept and consider 
evidence submitted after a veteran's death and offered to 
establish, under 38 U.S.C.A. § 1311(a)(2), that the veteran 
was "entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379-
80.

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

The Board notes that the AOJ received the appellant's claim 
for DIC benefits in March 1999.  Much of the development of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  However, as discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  See NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  Thus, to the extent there has been any change 
in the law or regulations relevant to the claim, the changes 
are not of the material type that altered the appellant's 
rights, but rather clarified those rights.

The Board finds that the criteria for enhanced DIC are not 
met.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date of an award of 
disability compensation shall be the day following the date 
of discharge or release if application is received within one 
year from such discharge or release. 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400((b)(2)(i).  It is noted that 
the veteran was not entitled to an effective date as of the 
day after his service discharge as he failed to file a claim 
within one year of his service discharge.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

The veteran filed a claim of service connection for 
hypertension/heart disability on May 25, 1993.  The Board has 
reviewed the record and can find no claim or informal claim 
that reflects an intent to seek service connection for 
hypertension/heart disability prior to May 25, 1993.  VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim is 
controlling and an effective date prior to May 25, 1993, may 
not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The AOJ granted service connection, on an accrued basis, for 
coronary artery disease with hypertension, rated as 100 
percent disabling.  The assigned effective date was May 25, 
1993, the date of claim.  This assigned effective date was 
proper.  

In regard to the 100 percent evaluation, since service 
connection was only in effect for coronary artery disease 
with hypertension since 1993, it is impossible that coronary 
artery disease with hypertension could have been totally 
rated for 8 years before the veteran's death in 1998, in the 
absence of hypothetical entitlement.  While the Board duly 
acknowledges the arguments of the appellant and her son, the 
Board is bound by VA law and regulations and the directives 
of the Federal Court.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Although the appellant's son wanted a cardiologist to look at 
the record and provide a hypothetical statement as to when 
the veteran became 100 percent disabled due to his heart 
disability, this opinion would be dated after the veteran's 
death and pursuant to VAOPGCPREC 9-2000 could not be 
considered.  Nevertheless, even if it was considered, it 
would have no impact with regard to the assigned effective 
date because the date of receipt would obviously be dated 
after the date of claim, May 25, 1993.

Likewise, the record does not show that the veteran was 
"entitled to receive" a total disability rating for eight or 
more years immediately prior to his death due to his other 
service-connected disabilities.  The veteran was service-
connected for an anxiety disorder and frozen feet for many 
years before his death, but the combined disability rating 
was less than total.  

In a July 1981 rating decision, the veteran's disability 
rating for anxiety reaction was increased to 30 percent.  The 
combined rating for anxiety disorder and frozen feet was 40 
percent.  Thereafter, there are no medical records with 
regard to veteran's service-connected psychiatric disorder 
and/or frozen feet until the 1990's.  There was no formal or 
informal claim made for an increased rating or a total 
disability rating based on individual unemployability (TDIU).  
VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In October 1993, the veteran was afforded a VA psychiatric 
examination.  This examination report is the first record of 
pertinent treatment since 1981.  The AOJ accepted the 
veteran's May 25, 1993 correspondence as a claim for an 
increased rating for anxiety disorder.  However, the claim 
for an increase was received less than 6 years before the 
veteran died.  The veteran's anxiety disorder was increased 
to 50 percent effective May 25, 1993, which made the combined 
total rating 60 percent.  However, even assuming without 
conceding that a total rating could have been assigned on 
either a schedular or TDIU basis, in considering the date of 
claim for an increase, it is impossible that the veteran's 
anxiety disorder could have been totally rated for 8 years 
before the veteran's death in 1998.  As noted, there was no 
prior claim or informal claim.  See 38 C.F.R. §§ 3.155, 
3.157.

The Board notes that subsequent to the veteran's death, the 
appellant submitted additional evidence to be considered in 
support of his claim.  This evidence was cited above.  
Pursuant to VAOPGCPREC 9-2000, it is not for consideration.  
However, the Board points out at this juncture that this 
evidence would not have resulted in a favorable result in her 
claim, if considered.  

In sum, the veteran died in December 1998.  Based on this 
date of death, a continuous period of eight years prior to 
death would have begun in December 1990.  Service connection 
was established for coronary artery disease with hypertension 
rated as 100 percent disabling effective May 1993.  Thus, he 
was not totally disabled due to coronary artery disease with 
hypertension for 8 years preceding his death.  Although the 
veteran was service-connected for anxiety disorder and frozen 
feet for many years prior to his death, he was not totally 
disabled due to one or both of those disorders for 8 years 
preceding his death.  

Based on the above analysis, the Board finds that the veteran 
was not evaluated as 100 percent disabled for eight years 
prior to his death.  Thus, the statutory duration 
requirements for a total disability rating are not met.  
Moreover, the appellant has not claimed that there was CUE in 
a prior final rating decision.  

The Board, therefore, finds that the appellant's claim for 
entitlement to enhanced DIC benefits under the provisions of 
38 C.F.R. § 1311(a)(2) must be denied.




ORDER

Entitlement to enhanced DIC benefits is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



